Title: From James Madison to George W. Erving, 3 July 1804
From: Madison, James
To: Erving, George W.



Sir.
Department of State, July 3d. 1804.
In your letter of the 28 January, I received the result of your application respecting Alexander Mc.Elwee. It is impossible for his father to point out the ship on board of which he now is if yet living; he only knows that it was on board the Pelican he was originally impressed, and it is presumed, as before observed, that from this known point it is in the power of the Admiralty to trace him. Such is the anxiety of the Father to ascertain his fate and if living to obtain his discharge that humanity requires another attempt to be made in his favor. Since I last wrote you on this subject the enclosed correspondence has passed between Mr. Merry and myself. I am &c.
James Madison.
